Name: Commission Regulation (EC) No 1898/2000 of 7 September 2000 amending Regulation (EC) No 2630/97 as regards the model for reporting the annual controls foreseen by Article 5(1) of that Regulation
 Type: Regulation
 Subject Matter: means of agricultural production;  information technology and data processing;  information and information processing;  health;  farming systems
 Date Published: nan

 Avis juridique important|32000R1898Commission Regulation (EC) No 1898/2000 of 7 September 2000 amending Regulation (EC) No 2630/97 as regards the model for reporting the annual controls foreseen by Article 5(1) of that Regulation Official Journal L 228 , 08/09/2000 P. 0022 - 0023Commission Regulation (EC) No 1898/2000of 7 September 2000amending Regulation (EC) No 2630/97 as regards the model for reporting the annual controls foreseen by Article 5(1) of that RegulationTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products(1), and in particular Article 10(d) thereof,Whereas:(1) Commission Regulation (EC) No 2630/97(2), as amended by Regulation (EC) No 132/1999(3), lays down detailed rules for the implementation of Regulation (EC) No 820/97 as regards the minimum level of controls to be carried out in the framework of the system for the identification and registration of bovine animals.(2) With a view to securing efficient cooperation between Member States and the Commission regarding the presentation to the Commission of the results of the controls in the bovine sector in the framework of the annual reports foreseen in Article 5(1) of Regulation (EC) No 2630/97, it is important to provide for the model for the transmission of these reports.(3) Regulation (EC) No 2630/97 should be amended accordingly.(4) The measures provided for in this Regulation are in accordance with the opinion of the European Agricultural Guidance and Guarantee Fund Committee,HAS ADOPTED THIS REGULATION:Article 1Article 5(2) of Regulation (EC) No 2630/97 is hereby replaced by the following:"2. The information referred to in paragraph 1 shall be transmitted to the Commission following the model structure presented in the Annex to this Regulation."Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 September 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 117, 7.5.1997, p. 1.(2) OJ L 354, 30.12.1997, p. 23.(3) OJ L 17, 22.1.1999, p. 20.ANNEXREPORT ON THE RESULTS OF CONTROLS MADE IN THE BOVINE SECTOR REGARDING COMMUNITY PROVISIONS FOR IDENTIFICATION AND REGISTRATION1. Information linked to results according to Article 5(1)(a), (b) and (c):(a) total number of holdings registered in Member State's territory as registered at the beginning of the reporting/inspection period;(b) total number of holdings inspected;(c) total number of inspections made;(d) criteria of risk analysis as provided for by Article 2(4) for the selection of the holdings inspected, with reference to the authority that undertook these inspections; and, if possible, a breakdown of that selection according to the risk analysis criteria;(e) total number of bovine livestock as registered at the beginning of the reporting/inspection period;(f) total number of bovines which have been inspected;(g) type of checks made, i.e. physical check, documentary check, check on delays of notification of movements.2. Information linked to results according to Article 5(1)(d) and (e):(a) number of breaches found and, in particular, the types of discrepancies observed per type of checks made in accordance with point 1(g);(b) sanctions (including types of and information regarding the status of their follow-up) imposed according to Commission Regulation (EC) No 494/98(1) presented according to the type of checks made and breaches found in accordance with points 1(g) and 2(a).(1) OJ L 60, 28.2.1998, p. 78.